Citation Nr: 0416860	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  00-09 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Amy Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1983 to May 1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by the RO which 
denied the veteran's claim of entitlement to service 
connection for PTSD. 

The case was remanded by the Board to the RO in September 
2003 for additional development of the record.


FINDINGS OF FACT

1.  The claimed in-service stressor, the plane crash in 1985 
which killed the veteran's fellow soldiers and friends, has 
been established.

2. The veteran does not have a current diagnosis of PTSD 
based on the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV) criteria. 


CONCLUSION OF LAW

PTSD was not incurred or aggravated in wartime service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (1997) and (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A.  §§ 
5103, 5103A (West 2002)).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  In August 2001, VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).  

In September 2003, the Board remanded the case back to the RO 
for further development of the record, to include directing 
the RO to comply with the duties to assist and notify the 
veteran pursuant to the VCAA.  Thereafter, in November 2003, 
the RO sent the veteran a letter advising him of evidence 
needed to substantiate a claim for service connection for 
PTSD, outlining evidence VA would obtain and evidence and 
information, submission of which was his responsibility 
thereby complying with VA's duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  More specifically, the 
November 2003 letter advised the veteran that he could 
strengthen his claim for service connection for PTSD by 
providing evidence showing that he currently suffered from 
PTSD or PTSD symptoms.  The RO notified the veteran that he 
should provide medical evidence of a current PTSD diagnosis 
based on the specific traumatic incident(s) that produced the 
stress that resulted in his claimed PTSD.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)." 38 
U.S.C.A. § 5103A (West 2002).  The RO has obtained pertinent 
VA medical records identified by the veteran.  The evidence 
does not show, nor has the veteran identified, the existence 
of any additional pertinent medical records that have not 
been obtained.  Accordingly, the Board finds that the RO has 
made reasonable attempts to obtain medical records referenced 
by the veteran, and that VA's duty to assist him in obtaining 
pertinent medical records is satisfied.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159 (2003).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

By various correspondence from the RO as well as the 
September 1999 and November 1999 rating decisions, the 
February 2000 Statement of the Case, several Supplemental 
Statements of the Case, and the September 2003 remand, the 
veteran was notified of what information was necessary to 
substantiate his claim, as well as whether he, or VA, bore 
the burden of producing or obtaining the evidence.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a) (West 2002).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  The veteran was afforded two VA 
examinations to determine the current nature and likely 
etiology of the claimed PTSD.  

The United States Court of Appeals for Veterans Claims 
(Court) recently decided the case of Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  This case held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the VCAA was enacted during the 
pendency of the appeal, and after the RO's issuance of the 
September and November 1999 initial unfavorable AOJ 
decisions.  A VCAA notice letter referable to the issue of 
service connection for PTSD was provided to the veteran in 
November 2003, subsequent to the September and November 1999 
initial unfavorable AOJ decisions.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notices do not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

However, since the disability rating claim involving the 
issue of service connection for PTSD was filed in 1999 and 
the initial adverse rating decision in question was rendered 
in 1999, approximately one year prior to the enactment of the 
Veterans Claims Assistance Act of 2000, a VCAA notice simply 
could not have been provided the appellant prior to the 
initial unfavorable RO decision.  Thus, a pre-adjudication 
VCAA notice was not possible in the instant case.  Pelegrini 
does not contain a remedy under such facts, nor is an 
efficient or timely remedy evident to the Board under the 
circumstances here.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Pelegrini also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element," the Board finds that the veteran was 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In the November 2003 VCAA notice 
letter, the veteran was asked to let VA know if there was 
"any other evidence or information" that he thought would 
support his claim.  This implicitly asked him to submit or 
identify any relevant evidence.

Through the rating decisions, Statement of the Case (SOC), as 
well as correspondence to the veteran in September 2003, 
guidance was provided to the veteran with respect to the 
evidence necessary to substantiate his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

The RO has completed all development of this claim that is 
possible without further input by the appellant. The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefit sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  

Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.

The Board further notes that in March 2004, VA obtained an 
opinion from VA's General Counsel as to the Court's statement 
in Pelegrini that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) require VA to include a request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim as part of the notice provided to a claimant 
under those provisions.  The General Counsel's opinion held 
that the Court's statement is obiter dictum and is not 
binding on VA.  Further, the opinion held that § 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
VAOPGCPREC 1-2004.  The Board is bound by the holding of the 
General Counsel's opinion. As to the duty to assist, the RO 
verified the veteran's claimed stressor.  In addition, the RO 
obtained the veteran's VA treatment records and arranged for 
two VA PTSD examinations.  Based on the foregoing, the Board 
concludes that the veteran has received adequate notice, that 
relevant data has been obtained for determining the merits of 
the veteran's claim, and that no further assistance is 
required.  

II.  Factual Background

The veteran asserts that service connection for PTSD is 
warranted.  

In his March 1999 claim for service connection for PTSD, the 
veteran reported that in October 1994, two men lost their 
lives on a mission to Honduras.  The veteran identified one 
of the men as his platoon leader, and identified the second 
man as a father figure, and squad leader.  The veteran 
contends that he thinks of these men every day and cries 
and/or gets terribly depressed.  The veteran also reported 
that his doctors have prescribed for him lithium, trazadone 
and Buspar.  

Then, in a May 1999 statement, the veteran reported that he 
did not actually witness the plane crash during which his 
platoon leader and squad leader were killed, but rather he 
heard about it on television.  

The veteran's service medical records are negative for any 
complaints, findings or diagnosis of a psychiatric disorder.  

The veteran's post-service VA treatment records have been 
carefully reviewed.  

The record reflects that the veteran was admitted to a VA 
facility in April 1996 with alcohol dependence and depression 
versus substance-induced mood disorder.  
The veteran was essentially admitted for alcohol 
detoxification.  

The veteran was admitted to a VA facility again in September 
1997.  He was placed on restraint and seclusion due to 
homicidal behavior as well as alcohol dependence.  The 
diagnosis was that of alcohol dependence and adjustment 
disorder with depressed mood.  

The following month, in October 1997, the veteran was 
admitted to a VA facility for alcohol dependence.  Depression 
was noted, and the alcohol intoxication was resolved upon 
discharge.  

The veteran was admitted to a VA facility again in December 
1997 and January 1998 for alcohol detoxification.  The 
discharge diagnoses were those of alcohol dependence and rule 
out bipolar affective disorder.  

In February 1998, the veteran was admitted to a VA facility 
for alcohol detoxification, with diagnoses of alcohol 
dependence, bipolar affective disorder and major depression.

In March 1998, the veteran was admitted to a VA facility for 
alcohol detoxification, with diagnoses of alcohol dependence 
and history of major depression.  

In May 1998 and June 1998, the veteran was admitted to a VA 
facility for alcohol detoxification.  The diagnoses of 
alcohol dependence, bipolar disorder and history of 
depression were noted.  

VA treatment records from July 1998 indicate that the veteran 
was treated for episodes of vomiting due to stress.  The 
examiner noted a history of bipolar disorder and PTSD, and 
that he was currently on lithium, Buspar, trazadone and 
Zoloft.  The examiner's assessment was that of chronic 
vomiting, apparently related to stress.  The examiner did not 
include a diagnosis of PTSD.  

In March 1999, the veteran was admitted to a VA facility, 
placed on restraints and seclusion due to violent behavior.  
The veteran complained of anxiety attacks which led to 
drinking.  The discharge diagnoses were those of alcohol 
dependence and personality disorder, not otherwise specified.  

The veteran was admitted to a VA facility again in July 1999 
for detoxification.  The diagnoses on discharge were those of 
alcohol dependence and personality disorder.  

In September 1999 and November 1999 rating decisions, the RO 
denied service connection for PTSD based on findings of no 
diagnosis of PTSD, as well as no verified stressor.  

In his January 2000 Notice of Disagreement, the veteran 
indicated that he had symptoms and problems with a nervous 
condition during service while stationed in the Panama Canal 
area.  

The RO contacted United States Armed Services Center for 
Research of Unit Records (USASCRUR) in May 2000 in attempts 
to verify the veteran's stressors, as previously noted above.  

The veteran was afforded a VA examination in June 2000.  The 
veteran reported that he was stationed in Panama during 
service, and that he heard on television a report of a plane 
crash that killed his platoon leader and his squad leader.  
The veteran reported that his symptoms of bipolar disorder 
started in 1996 and consisted of getting up early, cleaning 
between 1 am and 3:30 am, crying at times and feeling 
depressed, becoming suicidal and homicidal.  The examiner 
noted that the veteran had a chronic history of drinking 
since age 18, with inpatient detoxifications starting in 
1997.

When asked why he thought he had PTSD, the veteran responded 
that he did not like to be around people, could not sleep, 
had racing thoughts, and felt stressed about the death of his 
friends.  

On mental status examination , the veteran was in a good 
mood.  His affect was appropriate.  He did not mention any 
nightmares or intrusive thoughts.  He was able to maintain 
his personal hygiene, do his grocery shopping, and clean his 
house.  He reported occasional suicidal ideation as late as 
two days prior to the examination, but had no plans.  His 
last homicidal ideation was six months prior to the 
examination.  There was no gross thought disorder noted.  The 
veteran did report some avoidance when things were stressful, 
and he tended to withdraw from people.  He felt he had a good 
relationship with others.  He engaged in bingo and fishing.  
He reported that his triggers were Jeeps and "Old Spice" 
because his squad leader wore it.  He had some difficulty 
with sleep and anger, but reported no hypervigilance or 
exaggerated startle response.  

The diagnosis was that of alcohol dependency and bipolar 
disorder.  The examiner concluded that the veteran did not 
have enough criteria to meet PTSD and, moreover, the trigger 
that the veteran reported was not life-threatening because he 
did not witness the death but only saw it on television.  

The veteran was afforded a Social Survey in June 2000.  There 
was no diagnosis of PTSD provided by the clinical social 
worker who conducted the Social Survey.  

The veteran's parents submitted a statement to the RO 
indicating that the veteran could not live alone, or maintain 
a job, or maintain an effective marital relationship due to 
his PTSD.  The statement indicates that the veteran became 
agitated very easily and got physically harmful to everyone, 
including himself.  The statement indicated that the veteran 
had severe mood swings when he will be way up high one 
minute, and the next minute he would be so low.  The 
veteran's parents also indicated that the veteran had major 
depression, got nightmares and night sweats.  Finally, the 
veteran's parents reported that the veteran did not have any 
of the problems before he went to Panama during service.  

A January 2001 inpatient discharge summary and a February 
2001 VA treatment report noted that the veteran had PTSD by 
history and bipolar disorder by history.  

In response to the RO's request, USASCRUR replied in June 
2001 that the veteran's stressor had been verified.  
Specifically, an attached incident report verified an 
aircraft incident in January 1985 in Honduras and listed the 
names of casualties to include the names provided by the 
veteran.  

The veteran was once again admitted to a VA facility in July 
2001 for alcohol detoxification.  At that time, PTSD was 
listed under the heading of, "other treated diagnoses."  It 
was noted that the veteran had an extensive history of 
alcohol abuse, bipolar disorder and PTSD.

The veteran's mother and father submitted additional lay 
statements in support of the veteran's claim which were 
received at the RO in March 2002.  The veteran's father 
reported that the veteran took 12-13 medications a day and 
that he slept about 18 hours a day, waking up for 15 to 30 
minutes at a time.  In addition, the veteran's parents 
reported that the veteran could not remember a lot and had to 
be told to get up to eat, when to shower and when to brush 
his teeth.  The veteran's parents also reported that the 
veteran had bad dreams about Panama and the plane crash, and 
that, at times he shook uncontrollably.  

Additional outpatient psychiatric treatment records from 2003 
show diagnoses of PTSD by history.  

Documents supplied by the Social Security Administration show 
that the veteran's Disability Determination indicates a 
primary diagnosis of affective (mood) disorder.  No secondary 
diagnoses were established, apparently because the medical 
evidence was insufficient to establish additional diagnoses.  

In September 2003, the case was remanded back to the RO for 
additional development of the record, to include compliance 
with the VCAA and the interpreting case law, as well as to 
afford the veteran a VA examination to determine if the 
veteran had a diagnosis of PTSD based on the reported 
verified stressor.

The veteran was afforded a VA examination in December 2003.  
The examiner indicated that the clinical interview lasted one 
hour, and that the veteran's claims folder was reviewed, 
including the Board Remand, the USASCRUR response, and the VA 
medical records.  

The veteran continued to reiterate the same information 
regarding exposure to in-service traumatic stressors as 
discussed in his earlier interviews.  He maintained that he 
had PTSD as a result of his experiences in Panama while 
serving in the 518th Engineer Company.  He again noted 
details of the 1985 plane crash (verified) that killed two of 
his fellow servicemen and friends, and left no survivors.  
The veteran acknowledged that he did not witness the plane 
crash in any way, but instead heard of the disaster via a 
news flash while watching television at his girlfriend's 
house.  He described subsequently feeling considerable loss 
and guilt, and he believed he would have been on the plane if 
not for an unplanned turn of events and felt that the 
Sergeant who was killed was like a father to him.  The 
veteran asserted that he had difficulty adjusting and 
functioning as a result of the event.  He stated, "They are 
always stating, 'but you didn't witness it'.  The only 
witness was the sharks in the water.  How could anybody else 
witness it."  He stated they were given details of the 
crash, which further traumatized him.  

The veteran also reported additional stressors consisting of 
the suicides of two other fellow soldiers, stating that he 
walked up on at least one of those incidents shortly after it 
occurred.  He maintained however, that his most significant 
stressor was the above noted plane crash.  He stated a belief 
that he "blocked these things out" for years and did not 
begin having difficulty with them until several years later.  

The examiner noted that the veteran had a history of multiple 
inpatient psychiatric admissions in which he was treated 
primarily for alcohol dependence and bipolar disorder.  He 
had also reportedly had some suicidal and depressive episodes 
in the past as well, and was diagnosed with a severe 
personality disorder by his former psychiatrist.  The 
examiner noted that the veteran had not been hospitalized 
since March 2000 when he was treated for alcohol intoxication 
and dependence.  The examiner also noted that the veteran was 
presently receiving outpatient treatment at a VA facility.  
The veteran indicated that the treatment was for PTSD, but a 
review of the treatment records indicates that the veteran 
was routinely being seen by a psychiatrist there about every 
1-3 months with listed diagnoses of bipolar disorder, PTSD 
and alcohol dependence, all by history.  

The examiner further noted that a review of the veteran's 
records indicated that all recent references to PTSD were as 
"by history" and progress notes tended to emphasize his 
problems with alcoholism, anxiety and mood swings.  His 
Global Assessment of Functioning (GAF) score on December 1, 
2003 was 55.  Current medications included Xanax 1 mg, 
Welbutrin SR 400 mg, Depakote 1500 mg, Ambien 10 mg, Seroquel 
100 mg, and Trileptal 300 mg.  He reportedly was also placed 
on Naltrexone following a recent relapse.  A July 2003 
doctor's note indicated that the veteran was "insisting" on 
getting a letter from the doctors stating that he was being 
treated there for PTSD, however, no such letter was 
apparently given.  

The examiner noted that the veteran denied any history of 
psychiatric treatment while in the service, or in the few 
years following.  He stated he first began treatment at 
Jefferson Barracks around 1988 or 1989 when he believed he 
was first diagnosed with bipolar disorder, and at Columbia in 
1999 "when I tried to commit suicide."  He stated that the 
began having "dreams and nightmares" sometime around 1984.  

At the time of the examination, the veteran reported that he 
was still bothered by the plane crash that killed his 
friends.  He stated that he had "flashbacks and nightmares 
all the time."  It was noted that during his June 2000 VA 
examination, the veteran was not noted to complain of 
intrusive thoughts or nightmares though he currently reported 
both.  The veteran stated, "I still live it every day.  I'll 
just zone out and no one knows where I am or what I'm 
doing."  He reported having intrusive thoughts daily in 
which he thought of his dead platoon and squad leaders.  He 
initially stated his nightmares occurred once or twice a 
month, and later in the interview noted that they sometimes 
occurred 3 to 4 times per week.  He did not describe any 
recent flashbacks beyond that stated above.  

The veteran reported some avoidance behaviors, noting that he 
could not watch military movies and could hardly watch any 
television at all because of the current events in Iraq.  He 
described some occasional isolation and he and his mother 
stated that he sometimes went off in the woods near their 
home for extended
periods of time.  He did not endorse any hypervigilance, 
exaggerated startle response, restricted affect, emotional 
numbing, sense of foreshortened future, or concerns regarding 
his imminent demise.  

The veteran complained of sleep disturbance noting that he 
generally slept a total of 4 hours per night, though he did 
so in a couple of different increments.  The veteran stated 
that he took Ambien for sleep but that it did not work.  He 
reported ongoing problems with depression and a history of 
mania.  He described feelings of guilt, because he "didn't 
go first" on the airplane.  He did not report problems with 
concentration but noted that he has had memory difficulty 
related to his military experience because he "blocked out" 
much of what happened.  He identified triggers as Old Spice 
cologne (which the Sergeant wore) and songs by ZZ Top and 
Michael Jackson (which were popular at the time).  The 
veteran denied experiencing symptoms associated with auditory 
or visual hallucinations, delusions, or any current or recent 
suicidal or homicidal ideations.  

With regard to the veteran's family psychiatric history, the 
veteran's family history was reportedly negative for 
psychiatric disturbances or suicide.  

As for psychometric test results, the veteran completed the 
Trauma Symptom Inventory (TSI) and produced a valid profile.  
Results indicated that the veteran endorsed a number of 
symptoms and complaints with symptoms most prominent on the 
Depression and Intrusive Experience scales.  His pattern of 
responses did not suggest the typical PTSD related profile 
but was consistent with his report of depressed mood and 
frequent distressing thoughts of reported events.  

With regard to substance use, the veteran had a longstanding 
history of substance abuse with multiple inpatient 
hospitalizations and outpatient treatment episodes for 
alcohol dependence.  He stated he relapsed on bourbon and 
beer about a month previously after three years of sobriety.  
He stated he then "got into trouble with the law" because 
he got into a fight.  He stated he was charged with "peace 
disturbance and resisting arrest," and had a court date 
pending.  He denied drinking any alcohol in the last month 
and stated he had not used any illicit drugs in "many 
years."  

The examiner noted that a medical history was obtained 
through examination of hospital records and the clinical 
interview.  The examiner concluded that the veteran had been 
diagnosed with, in pertinent part, Alcoholism, Drug 
dependence other than Contin, Anxiety state not otherwise 
specified, and Mood Disorder not otherwise specified.  

The veteran remained single and had no children.  He resided 
with his parents, and his parents were reported to be very 
supportive.  The veteran reported that he had a good 
relationship with his three siblings.  The veteran indicated 
that he had a girlfriend for 14 years, "on and off."  

On mental status examination, the veteran arrived early to 
his interview accompanied by his parents.  He was clean, well 
groomed, and casually dressed.  The veteran was oriented to 
person, place, and time.  Eye contact was appropriate to 
circumstances.  Speech was of normal rate and rhythm with no 
evidence of word finding difficulties.  Thoughts were logical 
and coherent.  Answers to questions were adequately detailed.  
Affect was generally within the normal range though the 
veteran briefly became mildly and superficially tearful when 
discussing his experiences in Panama and the loss of his 
friends.  At the time of the interview, the veteran denied 
suicidal and homicidal ideation.  The veteran denied 
experiencing auditory or visual hallucinations.  Insight and 
judgment appeared intact.  The veteran was cooperative 
throughout the interview.  

The diagnostic impression was:
Axis I:  Alcohol Dependence, Bipolar Disorder (by history);
Axis II:  Personality Disorder not otherwise specified (by 
history);
Axis III:  Gortutis; Alcoholism; Drug Dependence other than 
Contin; Contusion not otherwise specified, Nasal Sinus 
disease not elsewhere classified; Allergic Rhinitis not 
elsewhere classified; and Nose Anomaly not elsewhere 
classified.

The examiner concluded that the veteran reiterated the same 
information regarding exposures to in-service traumatic 
stressors as discussed in his earlier reports most notably 
the 1985 plane crash in which two of his fellow soldiers and 
friends were killed, which he did not witness.  Although he 
continued to report prolonged bereavement and difficulty 
adjusting following the tragic accident, the examiner 
indicated that it did not constitute a significant stressor 
of a magnitude that would account for all the psychological 
and functional difficulties he had reportedly experienced in 
recent years.  The veteran indicated that he was also 
bothered by the suicides of two other soldiers, but did not 
identify that as particularly distressing or as the source of 
his complaints.  

In addition, the examiner also noted that the veteran 
complained of daily intrusive thoughts and frequent 
nightmares.  He reported a number of additional symptoms 
(i.e., depression, sleep disturbance, feeling of guilt, and 
unusual triggers) but still did not meet full DSM-IV criteria 
for PTSD (i.e., he did not endorse symptoms of 
hypervigilance, exaggerated startle response, restricted 
affect, regardless of the mild nature of his reported 
stressors.  

Also, the examiner noted that the veteran had multiple 
inpatient psychiatric admissions for treatment of alcohol 
dependence and had also been diagnosed with Bipolar Disorder 
for which he was currently being treated at a VA facility.  
The veteran maintained that he had been receiving treatment 
there for PTSD, however related medical records referred only 
to a diagnosis of "PTSD by history" and did not reveal an 
independent diagnosis of PTSD.  The veteran had apparently 
had years of occupational and social impairment, though this 
appeared to have been largely secondary to his longstanding 
problems with substance abuse and mood swings.  He described 
a recent relapse on alcohol and subsequent legal problems.  
There was also indication of the presence of a personality 
disorder by prior treatment providers, which likely further 
impacted his functional ability.  Those reported conditions 
did not appear to be related to his military experiences.  

III.  Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 3.102 (2003).  The United States 
Court of Appeals for the Federal Circuit has held that "when 
the positive and negative evidence relating to a veteran's 
claim are in 'approximate balance,' thereby creating a 
'reasonable doubt' as to the merits of his or her claim, the 
veteran must prevail."  Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.  

The veteran's claim of service connection for PTSD was 
received at the RO in March 1999.  The regulations with 
regard to service connection for PTSD were amended on June 
18, 1999 and made effective on March 7, 1997.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  In this case, 
the effective date of the new regulations governing claims of 
service connection for PTSD comes during the pendency of the 
veteran's appeal.  As such, a determination must be made as 
to which version is more favorable to the veteran.  

Effective on March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulation 38 C.F.R. § 4.125(a), a link 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).  

The old regulation with regard to service connection for PTSD 
required a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1997).

Although the new law does not require a "clear" diagnosis 
of PTSD, legal authority does necessitate the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  In this regard, the Board notes that the Court has 
taken judicial notice of the mental health profession's 
adoption of the DSM-IV in the May 1994 first printing as well 
as its more liberalizing standards to establish a diagnosis 
of PTSD.  Specifically, the Court took notice of the change 
from an objective "would evoke . . . in almost anyone" 
standard in assessing whether a stressor is sufficient to 
trigger PTSD to a subjective standard (e.g., whether a 
person's exposure to a traumatic event and response involve 
intense fear, helplessness, or horror).  Hence, the Court 
noted that a more susceptible person could have PTSD under 
the DSM-IV criteria given his or her exposure to a traumatic 
event that would not necessarily have the same effect on 
"almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-
41 (1997).  

The Board has considered the veteran's claim under both the 
old and the new criteria in this case. In this case, there is 
no medical evidence that the veteran currently has PTSD.  

Review of this evidence shows that while the evidence 
establishes that the veteran currently has psychiatric 
disabilities, depressive disorder, bipolar disorder and 
alcohol dependence, there is no indication that the veteran 
has a diagnosis of PTSD, thereby precluding the award of 
service connection for that psychiatric disability.  In this 
regard, the Board notes that although the record shows that 
some of the veteran's medical records refer to a diagnosis of 
PTSD by history, none of those diagnoses is based on the 
verified stressor.  Moreover, none of the medical experts who 
listed PTSD by history as a diagnosis actually examined the 
veteran for PTSD.  Rather those examiners who listed PTSD by 
history as a diagnosis were examining and/or treating the 
veteran for other disabilities such as alcohol dependence, 
bipolar disorder, depression or some type of physical 
disability.  

More importantly, the VA examiners in June 2000 and December 
2003 who examined the veteran for the specific purpose of 
determining whether the veteran suffered from PTSD clearly 
indicated that the veteran did not meet the full DSM-IV 
criteria for PTSD, despite the verified stressor of hearing 
about a plane crash wherein two of his fellow soldiers were 
killed.  

The medical evidence of record does not establish that the 
veteran is currently being treated for PTSD, and there is no 
indication that the veteran attends any type of PTSD clinic.

The Board is left with the implicit contentions of the 
veteran and his parents that his dreams and nightmares, his 
alcohol dependence, bipolar disorder and depression,  and his 
behavior problems mean that he has PTSD related to service.  
Although the veteran and his parents are competent to provide 
evidence of observable symptoms, such as nightmares, they are 
not competent to attribute any symptoms to a given cause.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997); see 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions).  It is now well established that laypersons 
such as the veteran and his parents are not competent to 
opine on medical matters such as diagnoses or etiology of 
medical disorders, and the implicit opinions of the veteran 
and his parents that the veteran has PTSD related to service 
is therefore entitled to no weight of probative value.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD, and it must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



